  Case 6:20-cv-00102-RSB-BWC Document 11 Filed 04/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 DANIEL ERIC COBBLE,

               Petitioner,                               CIVIL ACTION NO.: 6:20-cv-102

        v.

 WARDEN BOBBITT,

               Respondent.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 10).          Petitioner Daniel Cobble

(“Cobble”) did not file Objections to the Report and Recommendation. Accordingly, the Court

ADOPTS the Magistrate Judge’s Report and Recommendation as the opinion of the Court. The

Court DISMISSES without prejudice Cobble’s 28 U.S.C. § 2241 Petition, DIRECTS the Clerk

of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES

Cobble in forma pauperis status on appeal.

       SO ORDERED, this 30th day of April, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
